Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 8/26/2021 amending claims 1 and 11-12. No new adding or cancellation to the claim was introduced. In virtue of this communication, claims 1-9 and 11-20 are currently pending in the instant application.  

Response to Remarks
Regarding the 35 U.S.C. §103 claim rejections, Applicant amends the claims, submits the amended claim language overcome the rejection based on prior arts MacDougall and Jeon. The amendments and arguments have been fully considered. In response, Examiner has searched and applied new found prior arts Wang (US 20170293364 A1) to render the amended and traversed claims obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wang; Robert (US 20170293364 A1) in view of MacDougall; Francis B. et al. (US 20130271360 A1, made of record in the IDS submitted on 6/3/2020) and Jeon; Jinyoung et al. (US 20180107282 A1, made of record a US patent publication equivalent of CN 103383598 A in the IDS submitted on 6/3/2020) 
As to claim 1, Wang discloses a scene controlling method, comprising: displaying a scene in a first mode, wherein the scene comprises at least one element in an image captured by a camera 
Abstract: A method and system for human computer interaction using hand gestures is presented. The system permits a person to precisely control a computer system without wearing an instrumented glove or any other tracking device. In one embodiment, two cameras observe and record images of a user's hands. The hand images are processed by querying a database relating hand image features to the 3D configuration of the hands and fingers. 

However, in a similar field of endeavor, MacDougall discloses a scene controlling method applying a user motion on a first mode scene, determining that an object captured by the camera is a trigger object 
[0041] In some embodiments, a method of controlling a mobile device 200 with a camera 120 includes notifying a user that the mobile device 200 may wait for an acknowledgement, capturing a series of images from a camera 120, analyzing those images, and determining if a pose 226, 228 has been detected. In the case where the pose 226, 228 can be detected when it is partially completed, then the mobile device 200 could optionally display a progressive feedback image or use some other progressive means for sensory feedback (see FIG. 3) until the pose has been fully completed and a desired result is triggered. 
The combination of Wang and MacDougall continues to teach determining a motion of the trigger object: 
MacDougall [0043] In one embodiment, a method of controlling a mobile device 200 with one or more cameras 120 ..., capturing a series of images from a camera 120, analyzing those images, and determining if either the left hand user pose 226 and a right hand user pose 228 or optionally both hands of the user have been detected in an open palm pose or other predefined pose
retrieving scene information based on the motion of the trigger object, wherein the scene information is associated with the at least one element of the scene
MacDougall [0043] ... In some embodiments, the device 200 displays the image 330 prior to the pose being detected, but does not update the image 330 until after detection of the pose. In an embodiment, the sufficient time may correlate to a particular confidence level. For example, the display 110 may present a progress indicator indicating to the user progress toward reaching the particular confidence level.
It would have been obvious to one of ordinary skill in the art to integrate MacDougall’s trigger object into the scene controlling method by Wang, because “Improved gesture recognition may be beneficial in many circumstances”, as revealed by MacDougall in [0003]. 
Wang and MacDougall fail to explicitly disclose a second mode scene after retrieving scene information based on the motion of the trigger object. 
However, in a similar field of endeavor, Jeon discloses a scene controlling method applying a user motion on a first mode scene, generating a second mode of the scene based at least in part on the retrieved scene information; and switching the scene from the first mode to the second mode, wherein the first mode of the scene is associated with the second mode of the scene.  
[0078] According to exemplary embodiments of the present invention, if the terminal is in the e-book-reading mode, and if the detected spatial gesture corresponds to the sweeping gesture in a certain direction, the terminal is capable of regarding this gesture as a command for displaying the next page of the e-book in the corresponding direction. 
It would have been obvious to one of ordinary skill in the art to integrate Jeon's display scene switching into the modified scene controlling method by Wang, to fulfil a need for a terminal and method “for recognizing distinct spatial gestures and executing the input corresponding to a recognized spatial gesture interactively”, as revealed by Jeon in [0005]. 

As to claim 2, Wang, MacDougall and Jeon further disclose the scene controlling method of claim 1, wherein the recognizing a trigger object comprises: acquiring feature information of the trigger object: comparing the feature information with standard feature information: and recognizing the trigger object based on a comparison result. 
Jeon [0057] ... the terminal may compare coordinates of a detected user's hand (e.g., the palm, at least one finger, and/or the like) and determine that a change in the coordinates of the detected user's hand (e.g., the palm, at least one finger, and/or the like) corresponds to the touchless grab. 

As to claim 3, Wang, MacDougall and Jeon further disclose the scene controlling method of claim 2, wherein the acquiring feature information of the trigger object comprises: acquiring key points of the trigger object. 
MacDougall [0035] In some embodiments, a pose may comprise an engagement gesture, for example when the computing system is appropriately configured and/or when the pose is followed by a further motion. Furthermore, a pose may be performed by and include hands, arms, legs, facial features, etc. 

As to claim 4, Wang, MacDougall and Jeon further disclose the scene controlling method of claim 1, wherein the determining a motion of the trigger object comprises: acquiring first feature information of the trigger object: acquiring second feature information of the trigger object: and determining the motion of the trigger object based on the first feature information and the second feature information
Jeon [0057] ...  the terminal may detect the touchless grab by determining that the user's hand is disposed in a predefined configuration (e.g., such that the user's fingers are substantially outstretched relative to the user's palm and/or thumb) and determining that the user's hand is moved relative to the screen (e.g., such that the user's fingers are brought towards at least one of the user's thumb and palm so as to form or begin to form, for example, a clenched fist. 

As to claim 5, Wang, MacDougall and Jeon further disclose the scene controlling method of claim 4, wherein the determining a motion of the trigger object comprises: acquiring an area of the trigger object; and determining the motion of the trigger object based on the area of the trigger object
Jeon [0057] Referring to FIG. 10, the spatial gesture may be a touchless grab. The touchless grab may include moving a user's hand such that the user's fingers are moved from a substantially outstretched position to a position in which the fingers are brought closer to the user's thumb, or such that the fingers are brought towards a clenched fist. According to exemplary embodiments of the present invention, the terminal may detect the touchless grab by determining that the user's hand is disposed in a predefined configuration (e.g., such that the user's fingers are substantially outstretched relative to the user's palm and/or thumb.  

As to claim 6, Wang, MacDougall and Jeon further disclose the scene controlling method of claim 5, wherein the determining a motion of the trigger object comprises: acquiring a first area of the trigger object; 
Jeon [0057] Referring to FIG. 10, the spatial gesture may be a touchless grab. The touchless grab may include moving a user's hand such that the user's fingers are moved from a substantially outstretched position 
acquiring a second area of the trigger object; 
Jeon [0057] ...the fingers are brought closer to the user's thumb, or such that the fingers are brought towards a clenched fist. 
and determining the motion of the trigger object based on a result of comparison between the first area and the second area.
Jeon [0057] Referring to FIG. 10, the spatial gesture may be a touchless grab

As to claim 7, Wang, MacDougall and Jeon further disclose the scene controlling method of claim 5, wherein the acquiring an area of the trigger object comprises: determining a smallest regular box fully containing the trigger object; and calculating an area of the smallest regular box to obtain the area of the trigger object. 
Jeon teaches in [0057] the detection of a gesture by comparing a user's hand with outstretched fingers vs the fingers are brought towards a clenched fist. One of ordinary skilled in the art would agree the area of a hand with outstretched fingers would be larger than that of a clenched fist. 
Jeon does not explicitly teaches how the areas are computed. However, Examiner considers the idea of the claimed limitation is disclosed by Jeon, and the claimed area computation method is one of many options for area calculation. 

As to claim 8, Wang, MacDougall and Jeon further disclose the scene controlling method of claim 1, wherein the trigger object is a hand. 
MacDougall [0042] FIG. 3 illustrates another exemplary computing system (for example the computer system 100 illustrated in FIG. 1), which is configured to detect poses 226, 228. 

As to claim 9, Wang, MacDougall and Jeon further disclose the scene controlling method of claim 8, wherein the motion comprises opening and closing, rotating, proximal-distal moving, or gesture changing. 
MacDougall [0042] FIG. 3 illustrates another exemplary computing system (for example the computer system 100 illustrated in FIG. 1), which is configured to detect poses 226, 228 

As to claim 12, Wang, MacDougall and Jeon further disclose a non-transitory computer readable storage medium, 
MacDougall [0077] FIG. 9 is a flow diagram illustrating an exemplary embodiment of the invention for detecting poses. The method 900 is performed by processing logic, In one embodiment, the method 900 is performed by computer system 100 of FIG. 1 or mobile device 200 of FIG. 2. The software running on the computer system may comprise an operating system 114 (FIG. 1) and applications 116 (FIG. 1), stored in working memory 118 (FIG. 1) or on storage device 106 (FIG. 1).
wherein the non-transitory computer readable storage medium stores computer instructions used to make a computer execute the scene controlling method according to claim 1. 
As explained in claim 1 Office Action. 

As to claims 11 and 13-20, Wang, MacDougall and Jeon disclose the method performed by an electronic equipment of the present claim as detailed in rejection of claims 1-9 above, respectively.
Therefore claims 11 and 13-20 are rejected on the same grounds as claims 1-9, respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621